IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHNNY GAFFNEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1292

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Appellee.
___________________________/

Opinion filed October 9, 2014.

An appeal from an order of the Leon County Circuit Court.
Charles A. Francis, Judge.

Johnny Gaffney, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jamie M. Braun, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      On the court’s own motion, we treat this proceeding as an appeal from the

circuit court’s order, see Green v. Moore, 777 So. 2d 425, 426 (Fla. 1st DCA 2000),

and affirm.

LEWIS, C.J., CLARK and MARSTILLER, JJ., CONCUR.